PER CURIAM.
Original proceeding. This is a petition for a writ of habeas corpus filed by petitioner, an inmate of the Montana State Prison, appearing pro se.
Petitioner filed a like petition in which a Memo Opinion was rendered by this court on October 1, 1963, 142 Mont. 620, 386 P.2d 73. There is nothing new in the instant petition seeking the same relief except the format thereof, wherein petitioner seeks answers to a series of questions he propounds.
Our Opinion of October 1, 1963, appears to fully cover the matters raised in this subsequent petition and no cause appearing for the issuance of a writ of habeas corpus the same is denied and the proceeding dismissed.